UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHEVON ONDRO HARRELL, a/k/a Shevon Andre Harrell,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Louise W.
Flanagan, District Judge.  (2:11-cr-00042-FL-1; 2:13-cv-00050-
FL)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shevon Ondro Harrell, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shevon        Ondro   Harrell       seeks   to        appeal    the    district

court’s    order    denying       relief   on    his    28    U.S.C.       § 2255       (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing          of     the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537     U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Harrell has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because      the     facts       and   legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3